across her breast as he was doing so. Ms. Baker felt very uncomfortable, fearful and

pressured by these inappropriate gestures and advances, the comments about her

appearance, the pressure to dine or have drinks with him and his dubious requests

to have a follow up meeting at her hotel room. The 'quid pro quo' messages were

tacit but clear; 'if you're nice to me, ie. sexually, I will get your deal done and provide

publicity for you and your project, introduce you to all kinds of celebrities and high

profile people and elevate your projects and career.' He also made it clear that if she

ever crossed him, she had 'better watch ouf because he was a powerful person with

a notorious dangerous reputation to be feared. He even memorialized such in email

to Baker and one of her colleagues, that if she talked to any of their mutual contacts

about what happened, he would retaliate so hard 'she wouldn't know what hit her'.

148.    By forcibly pushing himself against Ms. Baker from behind in an elevator to

rub and brush himself up against her and grope her buttocks, is not just degrading

and humiliating but frightening and intimidating. Any kind of unwanted unprovoked

sexual physical contact or violation of another person's body is considered assault

and is at least a misdemeanor if not a felony in NY. After this incident, he continued

to harass and harangue Ms. Baker throughout 2012, inflicting severe emotional

duress upon her by making threats of further future violence and retaliation. His

advances were unwelcome, unsettling and psychologically damaging. His behavior,

comments and attitude grew progressively more sexist and hostile causing Baker

undue emotional duress, physical distress, pain and suffering. And toward the end

of 2012, when the professional relationship deteriorated Skouras instigated his last
